Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1, a linking/generic claim, is directed to allowable subject matter. Pursuant to the procedures set forth in MPEP § 821.04, claim(s) 7-12, 14, 16-30,34, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among species/group(s) I-V as set forth in the Office action mailed on 10/8/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Pursuant to the reasoning set forth in the previous Office action on the merits, claims 1-3, 5-36 are allowed, since Applicant has incorporated previously allowed subject matter into the independent claims 1 and 36.

With respect to claims 2-3, 5-35, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
Regarding claim 36, the prior art does not teach or suggest “A display apparatus” including the specific arrangement for “a second holographic image that travels in a second direction that is different from the first direction such that the first holographic image and the second holographic image travels along both sides of a zero-order diffracted light generated by zero-order diffraction in the display panel;” and “an optical system configured to separate the first holographic image and the second holographic image displayed on the display panel, the optical system comprising a light shielding member configured to block the zero-order diffracted light.” as set forth in the claimed combination(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872